Judgment affirmed.

Haralson & Gowdy, for plaintiff in error.
O. D. Hill, solicitor-general, contra.
Jackson moved for a new trial on the general grounds; because the court erred “in admitting in evidence three other indictments then standing against the defendant, he never having been tried thereunder and the defendant’s character not having been put in issue by himself,”, and “in allowing the solicitor-general to comment to the jury on other indictments against defendant, introduced in evidence over defendant’s objection.” This is all the motion discloses on this subject. The brief of evidence recites that the solicitor-general tendered in evidence the bills of indictment in which Jackson and Hall were jointly indicted and in which Hall had' pleaded guilty; that defendant’s counsel objected to the indictments as against Jackson, because the State could not put his character in issue; and that the court ruled them in. It also appears that Hall was introduced as a witness by the defence, and had testified that he was the only guilty person in this case and in the several other cases; and that it was contended for the State that he was not sincere in the pleas of guilty, and had so pleaded for the purpose of relieving Jackson of this and the other indictments.